Case 2:18-cv-13702-SJM-PTM ECF No. 33 filed 10/29/20        PageID.324   Page 1 of 12




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

 DONNA K. SCRIVO,
                                             Case No. 2:18-cv-13702
            Plaintiff,
                                             HONORABLE STEPHEN J. MURPHY, III
 v.

 SGT. KENDRICK-HALL,

            Defendant.
                                 /

                     OPINION AND ORDER
       GRANTING DEFAULT JUDGMENT IN FAVOR OF PLAINTIFF

      Plaintiff Donna K. Scrivo is a prisoner at the Women's Huron Valley

Correctional Facility, where Defendant Sergeant Kendrick-Hall works as a guard.

ECF 1, PgID 1, 4. Nearly two years ago, Plaintiff filed a pro se 42 U.S.C. § 1983

complaint and alleged that Defendant violated her Eighth Amendment right against

cruel and unusual punishment for use of excessive force. Id. at 3. Since then,

Defendant has not responded to the complaint despite having executed a waiver of

service. ECF 23.

      In a prior order, the Court found that Plaintiff sufficiently pleaded an Eighth

Amendment violation. ECF 26, PgID 232–33. The Court then ordered Defendant in

default and entered a default judgment of $350 for Plaintiff. Id. at 231–33. After

further review, however, the Court vacated the default judgment because the Prison

Litigation Reform Act precluded that action until Defendant responded to the

complaint. ECF 31, PgID 320; see Smith v. Heyns, No. 2:12-cv-11373, 2013 WL

1163172, at *16 (E.D. Mich. Jan. 10, 2013) (citing 42 U.S.C. § 1997e(g)(1), (2) and


                                         1
Case 2:18-cv-13702-SJM-PTM ECF No. 33 filed 10/29/20          PageID.325    Page 2 of 12




collecting cases). The Court therefore ordered Defendant to respond to the complaint

by a specified date. ECF 31, PgID 321.

       Defendant did not respond and the Court issued a show cause order for why

the Court should not reenter default judgment for disobeying the earlier order

requiring a responsive pleading. ECF 32, PgID 322. To date, Defendant still has not

responded. And the Court will accordingly reenter default judgment for Plaintiff.

                                     BACKGROUND

       Plaintiff's claim for excessive force began when Defendant asked Plaintiff to

handover a pouch of coffee. ECF 1, PgID 4. While Plaintiff was handing the coffee to

Defendant, Defendant allegedly "grabbed Plaintiff's right arm tightly and pulled

Plaintiff up to the top of the stairs." ECF 1, PgID 4. Defendant then "slammed

Plaintiff . . . up against [a] brick wall . . . resulting in multiple facial injuries and

bruising." Id. at 4–5. The ordeal ended after Defendant had placed Plaintiff in a

segregation shower cell. Id. at 5.

       Defendant later issued a misconduct ticket to Plaintiff for assault and battery

on Defendant. Id. at 7, 47. The ticket explained that when Plaintiff handed over the

coffee, she jammed something into Defendant's hand and that broke Defendant's

skin. Id. at 47. Defendant asserted that she acted out of self-defense and placed

Plaintiff into segregation. Id. Plaintiff, however, claimed that she was ultimately

found not guilty for the ticket. Id. at 52.

       Plaintiff alleged that she suffered physical injuries such as bruising and

mental injuries from Defendant's conduct. Id. Plaintiff also alleged—without

supporting medical records—that she suffered significant traumatic injury to her


                                              2
Case 2:18-cv-13702-SJM-PTM ECF No. 33 filed 10/29/20         PageID.326     Page 3 of 12




right kidney that caused "severe back pain, bruising, painful urination, hematuria,

proteinuria, and severe flank pain[.]" Id. at 51. Plaintiff further alleged—again

without supporting medical records—that she "suffered physical and emotion pain,

fear, humiliation . . . anxiety" and that her "[o]steoarthiritis is [now] much worse[.]"

Id. at 53–54.

      In the complaint, Plaintiff sought four million dollars for excessive force

damages: half in compensatory and half in punitive damages. ECF 1, PgID 43. But

in Plaintiff's requests to supplement the record and amend the judgment, she sought

one million dollars in damages for excessive force, a fake ticket, and false

imprisonment. ECF 29, PgID 276; ECF 30, PgID 296. Plaintiff also sought $108.36

for six months of denied employment, $42.10 for ten weeks of lost wages, $411.28 for

copying costs, expedited postage, and notary fees, $999,438.26 for future medical

problems, $1 million in emotional distress and mental anguish, and $875,000 for

physical pain and suffering. ECF 29, PgID 276. In the same motion, Plaintiff also

sought punitive damages of $125,000. ECF 29, PgID 277. The Court has reviewed the

filings and finds that a hearing is unnecessary. See E.D. Mich. LR 7.1(f). For the

reasons that follow, the Court will enter default judgment for Plaintiff in the amount

described below.

                                LEGAL STANDARD

      "When a defendant is in default, the well pleaded factual allegations in the

[c]omplaint, except those relating to damages, are taken as true." Ford Motor Co. v.

Cross, 441 F. Supp. 2d 837, 848 (E.D. Mich. 2006) (citing Thomson v. Wooster, 114




                                           3
Case 2:18-cv-13702-SJM-PTM ECF No. 33 filed 10/29/20         PageID.327    Page 4 of 12




U.S. 104 (1885); Antoine v. Atlas Turner, Inc., 66 F.3d 105, 110–11 (6th Cir. 1995)).

The Court must then "conduct an inquiry" to "ascertain the amount of damages with

reasonable certainty" to which Plaintiff is entitled on default judgment. Vesligaj v.

Peterson, 331 F. App'x 351, 355 (6th Cir. 2009) (quotation marks omitted).

      Even for default judgments, "[a] court has an obligation to assure [sic] that

there is a legitimate basis for any damage award it enters." AnheuserBusch, Inc. v.

Philpot, 317 F.3d 1264, 1266 (11th Cir. 2003). And although Federal Rule of Civil

Procedure 55(b)(2) allows a district court to conduct an evidentiary hearing, the Court

need not hold a hearing if it finds one to be unnecessary. Missilmani v. Shirazi, No.

19-cv-11408, 2020 WL 806118, at *3 (E.D. Mich. Feb. 18, 2020).

                                   DISCUSSION

      As explained earlier, Defendant is in default and Plaintiff has sufficiently

pleaded an Eighth Amendment violation of excessive force. ECF 26, PgID 231–33.

Because Defendant defied the Court's order to respond to the complaint, ECF 32,

PgID 322, the Court will reenter default judgment for Plaintiff. See Lafountain v.

Martin, No. 1:07-cv-76, 2009 WL 4729933, at *4 (W.D. Mich. Dec. 3, 2009) (collecting

cases) (citations omitted). The Court will now determine how much to award Plaintiff

in damages.

I.    Compensatory Damages

      Given that Plaintiff never amended the complaint, she is entitled only to

damages for her excessive force claim against Defendant, not for claims of false

imprisonment or issuance of a fake ticket that she asserted in later motions. ECF 28–




                                          4
Case 2:18-cv-13702-SJM-PTM ECF No. 33 filed 10/29/20            PageID.328     Page 5 of 12




30; see Fed. R. Civ. P. 8(a)(3) (explaining that a pleading stating a claim for relief

must include a demand for relief sought); see generally Fed. R. Civ. P. 7(a) (explaining

the difference between pleadings and motions). Additionally, "[a] default judgment

must not differ in kind from, or exceed in amount, what is demanded in the

pleadings." Fed R. Civ. P. 54(c). The Court will therefore deny Plaintiff's later

requests for compensatory damages, ECF 29, PgID 276–77, insofar as the damages

are unrelated to Plaintiff's excessive force claim, ECF 1, PgID 3, 43.

       A. Physical Injuries

       First, Plaintiff is not entitled to compensatory damages for the physical

injuries from Defendant's excessive force because mere default on an excessive force

claim "does not, as a matter of law, entitle the victim to an award of compensatory

damages." Early v. City of Dayton, 103 F.3d 129, 1996 WL 724368, at *4 (6th Cir.

1996) (Table) (citing Haywood v. Koehler, 78 F.3d 101, 104 (2d Cir. 1996)). In fact,

"[t]here are a number of situations where a jury may reasonably conclude that

compensatory damages are inappropriate [despite] finding that excessive force was

used." Id. For example, a jury "may reasonably conclude that the evidence regarding

the plaintiff's injuries [is] not credible." Id. at *4 (citing Butler v. Dowd, 979 F.2d 661,

669 (8th Cir. 1992) (en banc)).

       Here, Plaintiff included only a prisoner injury report but no medical records to

support her damages claim. ECF 1, PgID 75–76. The report—which Plaintiff

completed herself—explained that she suffered from a variety of bruising, a fainting

spell, and pain. Id. At the same time, however, Plaintiff stated that the prison nurse




                                             5
Case 2:18-cv-13702-SJM-PTM ECF No. 33 filed 10/29/20           PageID.329    Page 6 of 12




said shortly after the incident that "she saw nothing" and refused to let Plaintiff see

a doctor. Id. Plaintiff has not established a "reasonable certainty" of damages.

Vesligaj, 331 F. App'x at 355; see also Annabel v. Erichsen, No. 15-cv-10345, 2019 WL

1760290, at *2–3 (E.D. Mich. Apr. 22, 2019) (Murphy, J.) (explaining that evidence of

bruising did not justify an award of $100,000 for excessive force claims). The Court

will therefore deny compensatory damages for Plaintiff's alleged physical injuries.

      Still, because Plaintiff has shown Defendant's conduct caused bruising, ECF 1,

PgID 75–76, the Court will award Plaintiff nominal damages of one dollar for her

excessive force claim. See Kidis v. Reid, No. 19-1673, --- F.3d ---, 2020 WL 5740892,

at *1 (6th Cir. Sept. 25, 2020) (noting that a jury found a defendant liable for excessive

force but also found that the defendant's conduct did not injure the plaintiff, so the

jury awarded nominal damages); Annabel, 2019 WL 1760290, at *3 (granting nominal

damages to a plaintiff that could not establish compensatory damages beyond

bruising). Plaintiff is therefore entitled to one dollar in nominal damages.

      B. Future Medical Problems

      Next, Plaintiff is also not entitled to damages for future medical problems.

Although Plaintiff's $999.438.26 request is very precise, ECF 29, PgID 276, it is also

speculative. See Zinganything, LLC v. Royal Design, Inc., No. 5:15-cv-1453, 2016 WL

362360, at *3 (N.D. Ohio Jan. 29, 2016) (denying damages that are merely speculative

and lack any supporting evidence). Plaintiff never offered medical testimony

suggesting that she would suffer from any future medical problems. See Minyard v.

Burrell, No. 1:09-cv-90, 2011 WL 5188937, at *2 (W.D. Mich. Aug. 9, 2011), report




                                            6
Case 2:18-cv-13702-SJM-PTM ECF No. 33 filed 10/29/20         PageID.330    Page 7 of 12




and recommendation adopted, No. 1:09-cv-90, 2011 WL 5180158 (W.D. Mich. Nov. 1,

2011) (holding that a plaintiff's unsupported "statement that he will need at least one

future surgery" was conclusory). Without evidence to support the claim for future

damages, the Court will deny Plaintiff damages for future medical problems.

      C. Emotional Distress and Mental Anguish

      Plaintiff is not entitled to emotional distress and mental anguish damages.

Plaintiff had specifically asked "for $1,000,000.00 for compensation of Post-Traumatic

Stress Disorder ("PTSD") caused by [Defendant]." ECF 29, PgID 272. But the request

is conclusory. Plaintiff never offered medical evidence suggesting that any doctor had

diagnosed her with PTSD caused by Defendant's use of force. See Flynn v. People's

Choice Home Loans, Inc., 440 F. App'x 452, 455 (6th Cir. 2011) (explaining that

merely submitting a brief stating that a plaintiff suffered from "extreme mental

anguish" and medical issues without supporting documentation was insufficient to

prove damages).

      Although Plaintiff claimed that she will continue to suffer from PTSD, ECF 29,

PgID 272, her PTSD claims are conclusory unless she provides evidence that she

suffers from PTSD caused by Defendant's conduct. See Minyard, 2011 WL 5188937,

at *2 (denying future pain and suffering damages as conclusory). Plaintiff is therefore

not entitled to damages for emotional distress and mental anguish. See Annabel, 2019




                                          7
Case 2:18-cv-13702-SJM-PTM ECF No. 33 filed 10/29/20        PageID.331     Page 8 of 12




WL 1760290, at *3 (denying mental and emotional damages to a plaintiff who

established only bruising as a physical injury).

      D. Economic Damages

      But Plaintiff is entitled to damages for lost wages. The complaint alleged that

Plaintiff was unable to work for about ten weeks due to her medical injuries and was

denied employment for six months because of the incident with Defendant. ECF 1,

PgID 14; ECF 29, PgID 271. Because the Court must liberally construe the filings of

pro se plaintiffs, Hahn v. Star Bank, 190 F.3d 708, 715 (6th Cir. 1999), Plaintiff has

established a causal connection between Defendant's conduct and her inability to

work. ECF 1, PgID 14; see also McKinney v. Steele, No. 1:13-cv-50, 2014 WL 1875036,

at *3 (W.D. Mich. May 8, 2014) (order that adopted a report and recommendation

granting lost wages to a prisoner after showing a causal connection between the

guard's actions and the prisoner's job loss).

      At Plaintiff's daily wage of eighty-four cents, with five working days per week,

she is entitled to $4.20 per week. ECF 29, PgID 271. Based on the Court's calculation,

Plaintiff's ten weeks of lost wages because she could not work equals $42.00.

Plaintiff's six months of lost wages because of the bar on her employment equals

$100.80. Plaintiff is therefore entitled to $142.80 in economic damages.

      In sum, Plaintiff has not proven that she is entitled to her requested

compensatory damages of two million dollars. Instead, Plaintiff has made a showing

that she is entitled to $142.80 in economic damages and one dollar in nominal

damages. The Court will therefore award her those damages.




                                           8
Case 2:18-cv-13702-SJM-PTM ECF No. 33 filed 10/29/20          PageID.332     Page 9 of 12




II.    In Forma Pauperis Filing Fee

       In the Court's prior order entering default judgment, the Court held that

Plaintiff is entitled to $350, a reflection of the filing fee Plaintiff paid before being

granted in forma pauperis status. ECF 26, PgID 233; ECF 5, PgID 150. The Court

will therefore award $350 in damages to Plaintiff. 28 U.S.C. § 1915(f)(1).

III.   Copy, Postage, and Notary Fees

       The Court will award no damages for Plaintiff's copying costs, expedited

postage, and notaries fees. Under 28 U.S.C. § 1920(4), the Court may tax as costs "the

costs of making copies of any materials where the copies are necessarily obtained for

use in the case[.]" In particular, the Court may award "costs for photocopying

documents necessary for maintenance of the action, including copies attributable to

discovery, copies of pleadings, correspondence, documents tendered to the opposing

party, copies of exhibits, and documents prepared for the [C]ourt's consideration."

Falor v. Livingston County Cmty. Mental Health, 2003 WL 23220759, at *5 (W.D.

Mich. 2003) (quoting Jordan v. Vercoe, No. 91-1671, 1992 WL 96348, at *1 (6th Cir.

May 7, 1992)).

       To review a costs request, the Court must look "first to whether the expenses

are allowable cost items and then to whether the amounts are reasonable and

necessary." Jefferson v. Jefferson County Pub. Sch. Sys., 360 F.3d 583, 591 (6th Cir.

2004). Although the burden is on the moving party, the party need not provide "page-

by-page precision" but "must represent a calculation that is reasonably accurate."




                                           9
Case 2:18-cv-13702-SJM-PTM ECF No. 33 filed 10/29/20          PageID.333    Page 10 of 12




 Irwin Seating Co. v. Int'l Bus. Machines Corp., No. 1:04-cv-568, 2008 WL 1869055, at

 *3 (W.D. Mich. Apr. 24, 2008) (internal quotations and citations omitted).

       Here, Plaintiff provided printouts of her copying costs. ECF 30, PgID 300–13.

 The information in the printouts, however, is minimal; the printouts list only dates

 and prices. See id. at 300. Based on the printouts, "the Court cannot determine . . .

 how many copies were for the Court or the opposing party, and how many copies were

 for the convenience of [Plaintiff]." Irwin Seating Co., 2008 WL 1869055, at *6

 (collecting cases). The Court must therefore deny Plaintiff's request for copying costs.

       In addition, the Court must deny Plaintiff's request for notary fees and postage

 fees. As the Sixth Circuit has explained, "a prevailing party may not recover as costs

 expenses that are not specifically authorized by 28 U.S.C. § 1920." CFPB v. Weltman,

 Weinberg & Reis, Co., L.P.A., 342 F. Supp. 3d 766, 769 (6th Cir. 2018). Because 28

 U.S.C. § 1920 does not specifically authorize notary and postage fees, Plaintiff has no

 right to recover those costs.

 IV.   Punitive Damages

       Finally, Plaintiff asked the Court to award punitive damages. ECF 1, PgID 43;

 ECF 29, PgID 277. Ordinarily, the Court may award punitive damages as part of a

 default judgment. Davis v. Brown, 23 F. App'x 504, 506 (6th Cir. 2001); see Merrill

 Lynch Mortg. Corp. v. Narayan, 908 F.2d 246, 253 (7th Cir. 1990) (explaining that

 awarding punitive damages on a default judgment is sometimes appropriate). The

 Court must consider three factors when assessing an award of punitive damages: (1)

 the reprehensibility of Defendant's misconduct, (2) the disparity between Plaintiff's




                                           10
Case 2:18-cv-13702-SJM-PTM ECF No. 33 filed 10/29/20           PageID.334     Page 11 of 12




 actual harm suffered and the punitive damages award, and (3) the difference between

 the punitive damages and the civil penalties in comparable cases. Bach v. First Union

 Nat. Bank, 486 F.3d 150, 153 (6th Cir. 2007). But punitive damages are appropriate

 only when an evil motive or intent motivated Defendant's conduct or when Defendant

 acted recklessly or callously indifferent to Plaintiff's rights. King v. Zamiara, 788 F.3d

 207, 216 (6th Cir. 2015).

       Plaintiff has not shown that punitive damages are appropriate because she has

 not proven an evil motive or intent motivated Defendant's conduct or that Defendant

 acted recklessly or callously indifferent to her rights. Id. Defendant's conduct was an

 isolated event that caused bruising to Plaintiff. ECF 1, PgID 75–76. And, more

 importantly, an administrative investigation already denied Plaintiff's grievance that

 Defendant used excessive force. Id. at 94, 95. Because "punitive damages may not be

 awarded without a showing of malicious conduct[,]" Thomas v. Tomlinson, No. 08-cv-

 13703, 2011 WL 5864702, at *1 (E.D. Mich. Nov. 22, 2011) (emphasis in original), the

 Court will not award them.

                                     CONCLUSION

       The Court has awarded damages to Plaintiff: $350 for the filing fee, $142.80

 for lost wages, $1 for nominal damages. The Court will therefore grant Plaintiff with

 a default judgment of $493.80.

                                         ORDER

       WHEREFORE, it is hereby ORDERED that default judgment of $493.80 is

 GRANTED in favor of Plaintiff.




                                            11
Case 2:18-cv-13702-SJM-PTM ECF No. 33 filed 10/29/20        PageID.335   Page 12 of 12




       IT IS FURTHER ORDERED that the case is CLOSED.

       SO ORDERED.

                                       s/ Stephen J. Murphy, III
                                       STEPHEN J. MURPHY, III
                                       United States District Judge
 Dated: October 29, 2020

 I hereby certify that a copy of the foregoing document was served upon the parties
 and/or counsel of record on October 29, 2020, by electronic and/or ordinary mail.

                                       s/ David P. Parker
                                       Case Manager




                                         12
